Carley, Justice,
dissenting.
The majority makes this case appear more complex than it really is. The majority concludes that this Court’s recent decision in Campbell v. Dept. of Corrections, 268 Ga. 408 (490 SE2d 499) (1997), should control as to the interpretation of OCGA § 50-21-28, which statute is the implementation of Art. I, Sec. II, Par. IX (e) (Ga. Const. 1983). I agree with the majority that Campbell controls, but only to the extent of its holding. In Campbell, the plaintiff contended that the Department of Corrections resided in Fulton County and could be sued in Fulton County. However, this Court held “that § 50-21-28 establishes the proper venue in actions brought under the GTCA and against the State as the sole defendant” (Emphasis supplied.) Campbell v. Dept. of Corrections, supra at 411. We then specifically stated that “[w]e do not here consider whether OCGA § 50-21-28 provides the exclusive venue where the ‘joint tortfeasor’ provision of the state constitution is implicated. See Ga. Const. of 1983, Art. VI, Sec. II, Par. IV.” Campbell v. Dept. of Corrections, supra at 411, n. 4. In Campbell, the state agency was the sole defendant and had to be sued where the loss occurred. Here, the majority says that DOT must sue in Pickens County “where the loss occurred, and Pickens County will then become DOT’s county of residence for purposes of this lawsuit.” I agree that, pursuant to the holding in Campbell, Pickens County is deemed to be DOT’s county of residence for the purpose of this lawsuit. However, unlike Campbell, the plaintiff in this case sued two defendants in addition to DOT. Thus, this action was not brought “against the State as the sole defendant.” Campbell, supra at 411. Therefore, under Art. VI, Sec. II, Par. IV, the plaintiff could *835bring the lawsuit either in Pickens County, the county of the “residence” of DOT or in Cobb County, the county of the residence of the joint tortfeasors. Plaintiff chose the latter, and under our Georgia Constitution, the plaintiff had the right to do just that.
Decided October 2, 2000.
Falanga & Chalker, Robert A. Falanga, Allen E. Bates, for appellants.
Drew, Eckl & Farnham, Bruce A. Taylor, Jr., Thurbert E. Baker, Attorney General, Loretta L. Pinkston, Senior Assistant Attorney General, Robert C. Edwards, Assistant Attorney General, for appellees.
Mark L. Stuckey, amicus curiae.
I would reverse the judgment of the trial court.
I am authorized to state that Chief Justice Benham joins in this dissent.